

CALL OPTION AGREEMENT
 
This CALL OPTION AGREEMENT (this “Agreement”) is made and entered into as of
February 25, 2008 (the “Effective Date”), between Hongke Xue, a resident of the
People’s Republic of China (“Purchaser”) and Fancylight Limited, a BVI company
(“Seller”). Purchaser and Seller are also referred to herein together as the
“Parties” and individually as a “Party”.
 
RECITALS
 
WHEREAS, pursuant to a Share Exchange Agreement (the “Share Exchange
Agreement”), dated as of the date hereof, among Entech Environmental
Technologies, Inc., a Florida Corporation (the “Company”) and the shareholders
of Pacific Industry Holding Group Co. Ltd., a Vanuatu Corporation (“Pacific”),
the Company acquired 100% of the issued and outstanding capital stock of
Pacific; and
 
WHEREAS, Purchaser has agreed with Seller, as a condition to his continuing to
provide services to Shaanxi Tianren Organic Food Co., Ltd. (“Tianren”), a PRC
company in which Pacific has a 99% ownership interest as of the date hereof, as
its Chairman and Chief Executive Officer, to enter into this Agreement; and
 
WHEREAS, pursuant to the Share Exchange Agreement Seller is the holder of
800,000 shares of the Company’s $0.001 par value per share Series A Convertible
Preferred Stock (together with the number of shares of Common Stock of the
Company, par value $0.001 per share, issuable upon conversion of all or part of
the Series A Convertible Preferred Stock described in the foregoing,
collectively, the “Option Shares”) and therefore, has determined that it is in
his best interest to, and will receive benefits from, Purchaser’s performance as
CEO and Chairman of Tianren and entered into the Share Exchange Agreement based
on the possibility of such benefits; and
 
WHEREAS, Seller desires to grant to Purchaser an option to acquire the Option
Shares of the Common Stock owned by him (“Seller’s Shares”) pursuant to the
terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, the Parties, in consideration of the foregoing premises and the
terms, covenants and conditions set forth below, and other good and valuable
consideration, receipt of which is acknowledged, hereby agree as follows:
 
AGREEMENT
 
1.  DEFINITIONS; INTERPRETATION.
 
1.1. Terms Defined in this Agreement. The following terms when used in this
Agreement shall have the following definitions:
 
“Bankruptcy Law” means any Law of any jurisdiction relating to bankruptcy,
insolvency, corporate reorganization, company arrangement, civil rehabilitation,
special liquidation, moratorium, readjustment of debt, appointment of a
conservator, trustee or receiver, or similar debtor relief.
 
 
 

--------------------------------------------------------------------------------

 
 
“Business Day” means any day on which commercial banks are required to be open
in New York City, the United States of America.
 
“Call Price” means, with respect to any exercise of the Call Right, $0.001 per
share of the Seller’s Shares subject to any Call Exercise Notice.
 
“Conditions” means Conditions 1 through 4, as defined below, in the aggregate.
 
“Condition 1” means the entry by Purchaser and Tianren into a binding employment
agreement for a term of not less than five years for Purchaser to serve as
Tianren’s Chief Executive Officer and Chairman of its Board of Directors.
 
“Condition 2” means the United States Securities and Exchange Commission
declaring the initial registration statement filed by the Company pursuant to
the Registration Rights Agreement dated the date hereof by and among the Company
and the investors signatories thereto under the Securities Act of 1933
effective, or, investors who purchased shares of Series B Convertible Preferred
Stock of the Company, par value $0.001 per share and certain warrants from the
Company pursuant to the Securities Purchase Agreement dated as of the date of
this Agreement being able to sell their Common Stock under Rule 144, as then
effective under the U.S. Securities Act of 1933, as amended.
 
“Condition 3” means Tianren achieving not less than $2,000,000 in pre-tax
profits, as determined under United States Generally Accepted Accounting
Principles consistently applied (“US GAAP”) for the six months ended June 30,
2008.
 
“Condition 4” means Tianren achieving not less than $4,000,000 in pre tax
profits, as determined under US GAAP for the fiscal year ending December 31,
2008.
 
“Government Authority” means any: (a) nation, principality, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government;
(c) governmental or quasi governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Person and any court or other tribunal); or (d)
individual, Person or body exercising, or entitled to exercise, any executive,
legislative, judicial, administrative, regulatory, police, military or taxing
authority or power of any nature.
 
“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, constitution, principle of common law, resolution, ordinance, code,
order, edict, decree, proclamation, treaty, convention, rule, regulation,
permit, ruling, directive, pronouncement, requirement (licensing or otherwise),
specification, determination, decision, opinion or interpretation that is, has
been or may in the future be issued, enacted, adopted, passed, approved,
promulgated, made, implemented or otherwise put into effect by or under the
authority of any Government Authority.
 
 
2

--------------------------------------------------------------------------------

 
 
“Person” means any individual, firm, company, corporation, limited liability
company, unincorporated association, partnership, trust, joint venture,
governmental authority or other entity, and shall include any successor (by
merger or otherwise) of such entity.
 
1.2. Interpretation.
 
(a) Certain Terms. The words “hereof,” “herein,” “hereunder” and similar words
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” is not limited and means “including without
limitation.”
 
(b) Section References; Titles and Subtitles. Unless otherwise noted, all
references to Sections herein are to Sections of this Agreement. The titles,
captions and headings of this Agreement are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.
 
(c) Reference to Entities, Agreements, Statutes. Unless otherwise expressly
provided herein, (i) references to a Person include its successors and permitted
assigns, (ii) references to agreements (including this Agreement) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements and other modifications thereto or supplements thereof and
(iii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.
 
2.  CALL RIGHT.
 
2.1. Call Right. Purchaser shall have, during the Exercise Period (as defined
below), and when a Condition is met, the right and option to purchase from the
Seller, and upon the exercise of such right and option the Seller shall have the
obligation to sell to Purchaser, a portion of the Seller’s Shares identified in
the Call Exercise Notice (the “Call Right”). Purchaser shall be permitted to
purchase, and Seller shall be obligated to sell, the following numbers of
Seller’s Shares upon the attainment of the following Conditions:
 
Condition
 
Number of Seller’s Shares as to which there is a Call Right
     
Condition 1
 
400,000
     
Condition 2
 
133,334
     
Condition 3
 
133,334
     
Condition 4
 
133,334

 
2.2. Call Period. The Call Right shall be exercisable by Purchaser, by
delivering a Call Exercise Notice at any time during the period (the “Exercise
Period”) commencing on the date hereof and ending at 6:30 p.m. (New York time)
on the fifth anniversary date hereof (such date or the earlier expiration of the
Call Right is referred to herein as the “Expiration Date”).
 
 
3

--------------------------------------------------------------------------------

 
 
2.3. Exercise Process. In order to exercise the Call Right during the Exercise
Period, Purchaser shall deliver to the applicable Seller, a written notice of
such exercise substantially in the form attached hereto as Appendix A (a “Call
Exercise Notice”) to such address or facsimile number set forth therein. The
Call Exercise Notice shall indicate the number of Seller’s Shares as to which
Purchaser is then exercising its Call Right and the aggregate Call Price.
Provided the Call Exercise Notice is delivered in accordance with Section 6.4 to
such Seller on or prior to 6:30 p.m. (New York time) on a Business Day, the date
of exercise (the “Exercise Date”) of the Call Right shall be the date of such
delivery of such Call Exercise Notice. In the event the Call Exercise Notice is
delivered after 6:30 p.m. (New York time) on any day or on a date which is not a
Business Day, the Exercise Date shall be deemed to be the first Business Day
after the date of such delivery of such Call Exercise Notice. The delivery of a
Call Exercise Notice in accordance herewith shall constitute a binding
obligation (a) on the part of Purchaser to purchase, and (b) on the part of such
Seller to sell, the Seller’s Shares subject to such Call Exercise Notice in
accordance with the terms of this Agreement.
 
2.4. Call Price. If the Call Right is exercised pursuant to this Section 2, as
payment for the Seller’s Shares being purchased by Purchaser pursuant to the
Call Right, Purchaser shall pay the aggregate Call Price to the Seller (but no
later than fifteen (15) Business Days of the Exercise Date).
 
2.5 Cashless Exercise. In lieu of delivery of the Call Price, Purchaser shall
have the right, at its option, from time to time or times during the Exercise
Period, Purchaser may satisfy its obligation to pay the Call Price through a
“cashless exercise,” in which Purchaser shall be entitled to purchase the
Seller’s Shares as determined as follows:
 

 
X = Y [(A-B)/A]
   
where:
   
X = the number of Seller’s Shares to be sold to Purchaser.
     
Y = the number of Seller’s Shares with respect to which the Call Right is being
exercised.
     
A = the arithmetic average of the Closing Prices for the five Trading Days
immediately prior to (but not including) the Exercise Date.
     
B = the Call Price.

 
 
2.5. Delivery of the Shares. Upon the receipt of a Call Exercise Notice, the
applicable Seller shall deliver, or take all steps necessary to cause to be
delivered, the Seller’s Shares being purchased pursuant to such Call Exercise
Notice.
 
3.  ENCUMBRANCES; TRANSFERS, SET-OFF AND WITHHOLDINGS.
 
3.1.  Encumbrances. Upon exercise of the Call Right, such Seller’s Shares being
purchased shall be sold, transferred and delivered to Purchaser free and clear
of any claim, pledge, charge, lien, preemptive rights, restrictions on transfers
(except as required by securities laws of the United States), proxies, voting
agreements and any other encumbrance whatsoever.
 
 
4

--------------------------------------------------------------------------------

 
 
3.2 Transfers. Prior to the Expiration Date, Seller shall continue to own, free
and clear of any hypothecation, pledge, mortgage or other encumbrance, except
pursuant to this Agreement and except in favor of the Collateral Agent (as
defined below) for the benefit of the Purchaser, such amount of the Seller’s
Shares as may be required from time to time to in order for Purchaser to
exercise its Call Right in full.
 
3.3.  Set-off. Purchaser shall be absolutely entitled to receive all Seller’s
Shares subject to the exercise of a Call Right, and for the purposes of this
Agreement, Seller hereby waives, as against Purchaser, all rights of set-off or
counterclaim that would or might otherwise be available to such Seller.
 
3.4 Escrow of Seller’s Shares.
 
(a) Upon execution of this Agreement, Seller shall deliver to Guzov Ofsink, LLC,
as Collateral Agent (the “Collateral Agent”), certificates representing Seller’s
Shares. The certificates representing the Seller’s Shares (together with duly
executed stock powers in blank) shall be held by the Collateral Agent.
 
(b) Upon receipt of a Call Exercise Notice, the Collateral Agent shall promptly
deliver the Seller’s Shares being purchased pursuant to such Call Exercise
Notice in accordance with the instructions set forth therein. In the event that
the Collateral Agent shall receive notice from the Parties that the Conditions
have not been met, the Seller’s Shares shall be distributed in accordance with
their instructions.
 
4.  REPRESENTATIONS AND WARRANTIES.
 
4.1. Representations and Warranties by Seller. Seller represents and warrants to
Purchaser, that:
 
(a)  Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder to be carried out by it
have been duly authorized by all necessary action on the part of Seller. This
Agreement, and all agreements and documents executed and delivered pursuant to
this Agreement, constitute valid and binding obligations of such Seller,
enforceable against such Seller in accordance with its terms, subject to
applicable Bankruptcy Laws and other laws or equitable principles of general
application affecting the rights of creditors generally.
 
(b)  No Conflicts. The execution or delivery of this Agreement by such Seller
nor the fulfillment or compliance by such Seller with any of the terms hereof
shall, with or without the giving of notice and/or the passage of time, (i)
conflict with, or result in a breach of the terms, conditions or provisions of,
or constitute a default under, (A) the organizational or charter documents of
the Seller or (B) any contract or any judgment, decree or order to which Seller
is subject or by which the Seller is bound, or (ii) require any consent,
license, permit, authorization, approval or other action by any Person or
Government Authority which has not yet been obtained or received. The execution,
delivery and performance of this Agreement by such Seller or compliance with the
provisions hereof by the Seller does not, and shall not, violate any provision
of any Law to which the Seller is subject or by which it is bound.
 
 
5

--------------------------------------------------------------------------------

 
 
(c) No Actions. There are no lawsuits, actions (or to the best knowledge of such
Seller, investigations), claims or demands or other proceedings pending or, to
the best of the knowledge of such Seller, threatened against the Seller which,
if resolved in a manner adverse to the Seller, would adversely affect the right
or ability of the Seller to carry out its obligations set forth in this
Agreement.
 
(d) Title. Seller owns the Seller’s Shares free and clear of any claim, pledge,
charge, lien, preemptive rights, restrictions on transfers, proxies, voting
agreements and any other encumbrance whatsoever, except as contemplated by this
Agreement. The Seller has not entered into or is a party to any agreement that
would cause the Seller to not own such Seller’s Shares free an clean of any
encumbrance, except as contemplated by this Agreement.
 
4.2 Representations and Warranties by Purchaser. Purchaser represents and
warrants to the Sellers, that:
 
(a)  Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder to be carried out by it
have been duly authorized by all necessary action on the part of Purchaser. This
Agreement, and all agreements and documents executed and delivered pursuant to
this Agreement, constitute valid and binding obligations of Purchaser,
enforceable against Purchaser in accordance with its terms, subject to
applicable Bankruptcy Laws and other laws or equitable principles of general
application affecting the rights of creditors generally.
 
(b)  No Conflicts. The execution or delivery of this Agreement by Purchaser nor
the fulfillment or compliance by Purchaser with any of the terms hereof shall,
with or without the giving of notice and/or the passage of time, (i) conflict
with, or result in a breach of the terms, conditions or provisions of, or
constitute a default under, (A) the organizational or charter documents of
Purchaser or (B) any contract or any judgment, decree or order to which
Purchaser is subject or by which Purchaser is bound, or (ii) require any
consent, license, permit, authorization, approval or other action by any Person
or Government Authority which has not yet been obtained or received. The
execution, delivery and performance of this Agreement by Purchaser or compliance
with the provisions hereof by Purchaser does not, and shall not, violate any
provision of any Law to which Purchaser is subject or by which it is bound.
 
(c) No Actions. There are no lawsuits, actions (or to the best knowledge of
Purchaser, investigations), claims or demands or other proceedings pending or,
to the best of the knowledge of Purchaser, threatened against Purchaser which,
if resolved in a manner adverse to Purchaser, would adversely affect the right
or ability of Purchaser to carry out its obligations set forth in this
Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
5. EVENTS OF DEFAULT AND TERMINATION
 
5.1 Events of Default. The occurrence at any time with respect to a Party (the
“Defaulting Party”) of any of the following events shall constitute an event of
default (an “Event of Default”) with respect to such party:
 
(a) Failure to Pay or Deliver. The failure by a Party to make, when due, any
payment under this Agreement or deliver the Seller’s Shares in accordance with
this Agreement, if such failure is not remedied on or before the third Business
Day after notice of such failure is given to the Defaulting Party;
 
(b) Breach of Agreement. The failure by a Party to comply with or perform any
agreement, covenant or obligation (other than a failure described in Section
5.1(a)) to be complied with or performed by such Party in accordance with this
Agreement if such failure is not remedied on or before the tenth Business Day
after notice of such failure is given to the Defaulting Party; or
 
(c) Bankruptcy. A Party (1) is dissolved (other than pursuant to a
consolidation, amalgamation or merger); (2) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due; (3) makes a general assignment, arrangement or
composition with or for the benefit of its creditors; (4) institutes or has
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any relief under any Bankruptcy Law, or a petition is presented
for its winding-up or liquidation, and in the case of any such proceeding or
petition instituted or presented against it, such proceeding or petition (A)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation or (B) is not
dismissed, discharged, stayed or restrained in each case within 30 days of the
institution or presentation thereof; (5) has a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger); (6) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all it assets; (7) has a secured party take possession of all or substantially
all its assets or has a distress, execution, attachment, sequestration or other
legal process levied, enforced or sued on or against all or substantially all
its assets and such secured party maintains possession, or any such process is
not dismissed, discharged, stayed or rescinded, in each case within 30 days
thereafter; (8) causes or is subject to any event with respect to it which,
under the applicable Law, has an analogous effect to any of the events described
in clauses (1) through (7); or (9) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts.
 
5.2 Termination. If at any time an Event of Default with respect to a Party has
occurred and is continuing, the other party may terminate this Agreement and
deem the Expiration Date to have occurred by giving written notice to the
Defaulting Party specifying the relevant Event of Default.
 
6.  MISCELLANEOUS.
 
6.1. Governing Law; Jurisdiction. This Agreement shall be construed according
to, and the rights of the Parties shall be governed by, the laws of the State of
New York, without reference to any conflict of laws principle that would cause
the application of the laws of any jurisdiction other than New York. Each Party
hereby irrevocably submits to the exclusive jurisdiction of the federal and
state courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith, and agrees not
to assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of such court, that such, suit, action or proceeding
is brought in an inconvenient forum, or that the venue of such suit, action or
proceeding is improper.
 
 
7

--------------------------------------------------------------------------------

 
 
6.2. Successors and Assigns. Each of the Parties shall not assign this Agreement
or any rights or obligations hereunder without the prior written consent of the
other Party. The provisions hereof shall inure to the benefit of, and be binding
upon, the successors and permitted assigns of the Parties.
 
6.3. Entire Agreement; Amendment. This Agreement constitutes the full and entire
understanding and agreement between the Parties with regard to the subject
matter hereof. Any term of this Agreement may be amended only with the written
consent of each Party.
 
6.4. Notices and Other Communications. Any and all notices, requests, demands
and other communications required or otherwise contemplated to be made under
this Agreement shall be in writing and shall be provided by one or more of the
following means and shall be deemed to have been duly given (a) if delivered
personally, when received, (b) if transmitted by facsimile, on the date of
transmission with receipt of a transmittal confirmation, or (c) if by an
internationally recognized overnight courier service, one Business Day after
deposit with such courier service. All such notices, requests, demands and other
communications shall be addressed as follows:
 
To Purchaser at:
A-4F Tongxinge, Xietong Building, Gaoxin 2nd Road, Hi-Tech Industrial Zone,
Xi’an, Shaanxi province, PRC 710065
   
To Seller at:
P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin
Island.

 
or to such other address or facsimile number as a party may have specified to
the other parties in writing delivered in accordance with this Section 6.4.
 
6.5. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Person hereunder, upon any breach or default under this
Agreement, shall impair any such right, power or remedy nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Person hereunder
of any breach or default under this Agreement, or any waiver on the part of any
Person of any provisions or conditions of this Agreement, must be in writing and
shall be effective only to the extent specifically set forth in such writing and
signed by the waiving or consenting Person.
 
 
8

--------------------------------------------------------------------------------

 
 
6.6. Severability. If any provision of this Agreement is found to be invalid or
unenforceable, then such provision shall be construed, to the extent feasible,
so as to render the provision enforceable and to provide for the consummation of
the transactions contemplated hereby on substantially the same terms as
originally set forth herein, and if no feasible interpretation would save such
provision, it shall be severed from the remainder of this Agreement, which shall
remain in full force and effect unless the severed provision is essential to the
rights or benefits intended by the Parties. In such event, the Parties shall use
best efforts to negotiate, in good faith, a substitute, valid and enforceable
provision or agreement which most nearly affects the Parties’ intent in entering
into this Agreement.
 
6.7 Construction. The language used in this Agreement will be deemed to be the
language chosen by the Parties to express their mutual intent, and no rules of
strict construction will be applied against any Party.
 
6.8. Further Assurances. The Parties shall perform such acts, execute and
deliver such instruments and documents and do all other such things as may be
reasonably necessary to effect the transactions contemplated hereby.
 
6.9. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument. Execution and delivery of this Agreement by exchange of
facsimile copies bearing the facsimile signature of a Party shall constitute a
valid and binding execution and delivery of this Agreement by such Party.
 
[remainder of page intentionally blank]


 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 



 
Purchaser:
 
 
 
 
/s/ Hongke Xue
 
Hongke Xue
 
 
 
 
Seller:
 
 
 
 
Fancylight Limited
 
 
 
 
By:
/s/ Hongwei Li
 
Name:
Hongwei Li
 
Title:
Director

 
Acknowledged and agreed to:
 
 
Collateral Agent:
 
 
GUZOV OFSINK, LLC, as Collateral Agent
 
 
By:
/s/ Darren Ofsink   
Name:
Darren Ofsink
Title:
Partner



 
10

--------------------------------------------------------------------------------

 

APPENDIX A
Form of Exercise Notice
[Date]
[________________] (the “Seller”)
[________________]
[________________]
Attention: [_______]



 
Re:
Call Option Agreement dated February 25, 2008 (the “Call Option Agreement”),
between __________________ (“Purchaser”) and _________________ (“Seller”).



Dear Sir:


In accordance with Section 2.3 of the Call Option Agreement, Purchaser hereby
provides this notice of exercise of the Call Right in the manner specified
below:


(a) The Purchaser hereby exercises its Call Rights with respect to Seller’s
Shares pursuant to the Call Option Agreement.
 
(c) The Purchaser intends that payment of the Call Exercise Price shall be made
as (check one):
 
_______ “Cash Exercise”
 
_______ “Cashless Exercise”
 
(d) If the Purchaser has elected a Cash Exercise, the Purchaser shall pay the
sum of $____________ to the Seller.
 
(e) Pursuant to this exercise, the Seller shall deliver to _______________
Seller’s Shares in accordance with the instructions attached hereto.
 
Dated: _______________, ______
       
_______________________________
 
_______
   



 
11

--------------------------------------------------------------------------------

 





